UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2013. OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of Registrant as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 130 Andover Park East, Suite 200, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ] No[ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company[ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of December 10, 2013 there were 44,140,938 shares of common stock outstanding, with par value of $0.001. 1 L & L ENERGY, INC. Form 10-Q Quarterly Report Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements – Unaudited Balance Sheets as of October 31, 2013 and April 30, 2013 3 Statements of Income and Other Comprehensive Income for the three and six months ended October 31, 2013 and 2012 4 Statements of Cash Flows for the six months ended October 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements - Unaudited 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 PART II – OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults upon Senior Securities 49 Item 4. Reserved 49 Item 5. Other Information 49 Item 6. Exhibits 49 Signatures 49 Index to Exhibits 50 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements L & L ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF OCTOBER 31, 2, 2013 (Unaudited) October 31, 2013 April 30, 2013 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 8,209,516 $ 9,565,084 Accounts receivable 34,425,178 35,431,260 Prepaid and other current assets, net 25,796,596 23,139,756 Other receivables 4,136,879 12,895,304 Due from related party 5,382,884 3,434,502 Related party notes receivable - current 4,305,137 4,237,715 Inventories 8,092,437 7,154,544 Total current assets 90,348,627 95,858,165 Property, plant, equipment, and mine development cost, net 210,583,848 173,409,488 Construction-in-progress 41,885,124 34,679,059 Intangible assets, net 840,194 214,883 Goodwill 2,788,822 2,753,439 Prepaid and other assets, non-current 5,926,886 3,094,830 Deferred finance fee 101,215 146,072 Long-term receivable 12,441,007 12,441,007 Total non-current assets 274,567,096 226,738,778 　 　 TOTAL ASSETS $ 364,915,723 $ 322,596,943 LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable $ 4,059,127 $ 3,794,840 Accrued expenses and other current liabilities 1,157,651 1,011,100 Other payables 23,799,316 21,373,835 Related party payable- current 10,786,214 6,808,798 Due to officers 1,214,432 1,304,431 Taxes payable 20,829,158 17,792,612 Customer deposits 464,743 745,200 Bank loans 4,999,985 4,999,985 Total current liabilities 67,310,626 57,830,801 LONG-TERM LIABILITIES Convertible note payable, net of discount 928,819 543,367 Derivative liabilities 961,726 4,594,912 Asset retirement obligations 3,805,834 3,616,643 Total long-term liabilities 5,696,379 8,754,922 Total liabilities 73,007,005 66,585,723 Commitments and contingencies EQUITY: L&L ENERGY STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock ($0.001 par value, 120,000,000 shares authorized: 44,140,938 and 38,385,050 shares issued and outstanding at October 31, 2013 and April 30, 2013”respectively”) 44,141 38,385 Additional paid-in capital 84,036,975 69,588,550 Accumulated other comprehensive income 12,715,639 9,814,087 Retained Earnings 146,653,330 134,487,028 Treasury stock (286,595 shares and 286,595 shares at October 31, 2013 and April 30, 2013 respectively) (68,035) (68,035) Total L & L Energy stockholders' equity 243,382,050 213,860,015 Non-controlling interest 48,526,668 42,151,205 Total equity 291,908,718 256,011,220 TOTAL LIABILITIES AND EQUITY $ 364,915,723 $ 322,596,943 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 L & L ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED OCTOBER 31, 2 (Unaudited) For The Three Months Ended October 31, For The Six Months Ended October 31, 2013 2012 2013 2012 NET REVENUES $ 42,966,509 $ 45,504,279 $ 94,147,879 $ 84,952,377 COST OF REVENUES 25,723,806 33,625,414 57,850,369 63,173,428 GROSS PROFIT 17,242,703 11,878,865 36,297,510 21,778,949 OPERATING COSTS AND EXPENSES: Salaries & wages-selling, general and administrative 3,037,852 856,801 4,201,146 1,894,514 Selling, general and administrative expenses, excluding salaries and wages 4,927,012 3,304,418 8,151,997 5,902,374 Total operating expenses 7,964,864 4,161,219 12,353,143 7,796,888 INCOME FROM OPERATIONS 9,277,839 7,717,646 23,944,367 13,982,061 OTHER INCOME (EXPENSE): Interest income 4,884 117,069 10,016 224,335 Other income (expense), net (493,454) 562,188 (494,790) 890,414 Loss on debt settlement (6,101,488) (6,101,488) Derivative gain 3,184,062 - 3,633,186 - Total other income (expense) (3,405,996) 679,257 (2,953,076) 1,114,749 INCOME FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES 5,871,843 8,396,903 20,991,291 15,096,810 PROVISION FOR INCOME TAXES 1,694,850 805,527 3,387,301 1,497,967 INCOME FROM CONTINUING OPERATIONS 4,176,993 7,591,376 17,603,990 13,598,843 Income attributable to non-controlling interests 2,764,508 1,949,832 5,437,688 3,327,195 Income attributable to L & L 1,430,537 5,641,544 12,166,302 10,271,648 DISCONTINUED OPERATIONS, NET OF TAX Net income from discontinued operations attributable to non-controlling interests - 1,091,865 - 2,060,027 Net income from discontinued operations attributable to L & L - 2,101,397 - 3,657,762 TOTAL (LOSS) INCOME FROM DISCONTINUED OPERATIONS, NET OF TAX - 3,193,262 - 5,717,789 NET INCOME $ 4,176,993 $ 10,784,638 $ 17,603,990 $ 19,316,632 Net income attributable to non-controlling interests $ 2,764,508 $ 3,041,697 $ 5,437,688 $ 5,387,222 Net income attributable to L & L 1,412,485 7,742,941 12,166,302 13,929,410 OTHER COMPREHENSIVE INCOME: Foreign currency translation gain 1,325,345 1,015,096 2,901,552 (331,413) COMPREHENSIVE INCOME $ 5,502,338 $ 11,799,734 $ 20,505,542 $ 18,985,219 Comprehensive income attributable to non-controlling interests $ 3,022,055 $ 3,233,916 $ 6,004,598 $ 5,328,203 Comprehensive income attributable to L & L 2,480,283 8,565,818 14,500,944 13,657,016 INCOME PER COMMON SHARE – basic from continuing operations $ 0.03 $ 0.15 $ 0.30 $ 0.27 (LOSS) INCOME PER COMMON SHARE – basic from discontinued operations $ - $ 0.06 $ - $ 0.10 INCOME PER COMMON SHARE – basic $ 0.03 $ 0.21 $ 0.30 $ 0.37 INCOME PER COMMON SHARE – diluted from continuing operations $ 0.03 $ 0.15 $ 0.28 $ 0.27 (LOSS) INCOME PER COMMON SHARE – diluted from discontinued operations $ - $ 0.06 $ - $ 0.10 INCOME PER COMMON SHARE – diluted $ 0.03 $ 0.21 $ 0.28 $ 0.37 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – basic 42,462,474 36,988,915 40,337,131 37,569,600 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - diluted 44,411,324 36,988,915 42,745,653 37,569,600 The accompanying notes are an integral part of these consolidated financial statements. 4 L & L ENERGY, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE PERIOD ENDED OCTOBER 31, 2 (UNAUDITED) 2013 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 17,603,990 $ 19,316,632 Loss from discontinued operations, net of income taxes - (5,717,789) Income from continuing operations, net of income taxes 17,603,990 13,598,843 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,251,447 1,936,195 Loss on the Ironridge Settlement 6,101,487 - Stock-based compensation 3,353,541 1,053,157 Amortization of debt discount 385,452 - Derivative gain (3,633,186) - Accretion of asset retirement obligation 142,275 63,903 Changes in assets and liabilities, net of businesses acquisitions: Accounts receivable 1,453,407 (9,731,779) Prepaid and other current assets 1,741,206 (2,368,787) Inventories (842,659) (22,237) Other receivable 6,664,817 3,967,304 Accounts payable and other payable 7,197,556 1,415,108 Customer deposit (288,750) 9,397 Accrued and other liabilities 133,032 (85,849) Note receivable - 40,653 Taxes payable 2,796,682 670,120 Net cash provided by continuing operating activities 47,060,297 10,546,028 Net cash provided by discontinued operating activities - 566,557 Net cash provided by operating activities 47,060,297 11,112,585 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (779,301) (660,412) Acquisition of intangible assets (680,704) - Construction-in-progress (44,925,877) (9,807,917) Increase in restricted cash (65,581) - Increase in prepaid rent (2,714,846) - Loan payment of long term receivable (13,113) 1,530,069 Cash received from HSC disposal 324,102 - Net cash used in continuing investing activities (48,855,320) (8,938,260) Net cash used in discontinued investing activities - - Net cash used in investing activities (48,855,320) (8,938,260) CASH FLOWS FROM FINANCING ACTIVITIES: Due to officers (106,240) 511,666 Proceeds from Treasury stock sold - 55,933 Payment to previous owner of acquired mine - (4,342,510) Net cash provided by (used in) continuing financing activities (106,240) (3,774,911) Net cash provided by (used in) discontinued financing activities - - Net cash provided by financing activities (106,240) (3,774,911) Effect of exchange rate changes on cash and cash equivalents 545,695 1,818,295 INCREASE IN CASH AND CASH EQUIVALENTS (1,355,568) 217,709 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 9,565,084 3,547,953 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 8,209,516 $ 3,765,662 SUPPLEMENTAL INFORMATION INTEREST PAID $ 201,952 $ 43,216 INCOME TAX PAID $ 539,101 $ 580,334 NON-CASH INVESTING AND FINANCING ACTIVITIES: Payable to DaPing shareholders $ - $ 11,045,999 The accompanying notes are an integral part of these consolidated financial statements. 5 L & L ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION Description of Business L & L Energy, Inc. (“L&L” or the “Company”) is a Nevada corporation headquartered in Seattle, Washington.The Company’s China operations are based in Beijing, and its Taiwan operations are based in Taipei. The Company, which was founded 18 years ago in 1995, is an energy company. The Company’s China operations focuses on coal and its Taiwan operations focus on clean energy. For the second quarter ended October 31, 2013, coal sales are generated entirely in China from coal mining, clean coal, coal wholesale and coal washing operations. At the present time, the Company conducts its coal (energy) operations in Yunnan and Guizhou provinces located in Southwest China. As of October 31, 2013, the Company has the following subsidiaries or operations in China: · Kunming Biaoyu Industrial Boiler Co., Ltd (KMC), which owns/controls coal wholesale operations, L&L Coal Partners (the “2 Mines” or “LLC”), which owns/controls two coal mining operations (DaPuAn Mine and SuTsong Mine) and DaPuAn Mine’s coal washing operations; KMC also owns BaoXing Economic Trade Co. which is in wholesale operations, · Yunnan L&L Tai Fung (“Tai Fung”), which owns/controls SeZone County Hong Xing Coal Washing Factory (“Hong Xing”) as well as coal wholesale and distribution operations. It also has access to a third party washing facility which it does not own. Hong Xinghas been idled from the end of June 30, 2013. · Wei She Coal Mine (“WeiShe”), · DaXing L&L Co. Ltd., · GuizhouLiWei Coal Co. Ltd., · LaShu Coal Mine (“LaShu”), · LuoZhou Coal Mine (“LuoZhou”), · L&L (Taiwan) Energy Ltd., · Beijing LiWeiJia Energy Technology. Ltd., and · GuiZhouDaFuYuan Coal Co. Ltd. (“DaFuYuan”). Basis of Presentation The consolidated financial statements include the accounts of L & L Energy, Inc. and its affiliates. All intercompany transactions, profits and balances have been eliminated in consolidation. 6 NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Principles The accompanying unaudited consolidated financial statements of L&L have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s latest Annual Report filed with the SEC onForm 10-K.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.Theresults of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year ended April 30, 2013, as reported in Form 10-K, have been omitted. Principles of Consolidation The fully consolidated financial statements include the accounts of (i) the Company, (ii) its 100% ownership of KMC, DaXing and Guizhou LiWei subsidiaries including coal wholesale, (iii) 80% of operations of LLC (“2 Mines”), (iv) 51% of WeiShe Mine, (v) 98% of TaiFung, and (
